Exhibit 10.1

FORM OF AMENDMENT NO. 4 TO THE

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

This Amendment No. 4 to the Agreement (defined below) is entered into as of
April 5, 2013, by and among RenaissanceRe Holdings Ltd. (the “Company”) and [—]
(“Employee”). All terms not defined herein shall have the meaning ascribed to
them in the Agreement.

WHEREAS, the Company and Employee are parties to that certain Amended and
Restated Employment Agreement dated as of [—], as amended prior to the date
hereof (the “Agreement”), which governs Employee’s employment with the Company;
and

WHEREAS, the Company and Employee desire to amend the Agreement.

NOW, THEREFORE, in consideration of the mutual promises and considerations
contained in this Amendment and for other good and valuable consideration, the
receipt and sufficiency of which are mutually acknowledged, the parties agree as
follows:

Section 4(d) of the Agreement shall be deleted in its entirety and replaced with
the phrase “[Intentionally omitted]”.

Section 7(b)(vi) shall be deleted in its entirety and replaced with the
following provision:

“(A) Vesting, as of the date of Employee’s termination, of all Awards, other
than Awards that as of their date of grant were subject to both service- and
performance-based vesting requirements, (B) all Awards that as of their date of
grant were subject to both service- and performance-based vesting requirements
shall remain outstanding through the last day of the applicable performance
periods, without regard for the termination of Employee’s employment, and shall
vest (or fail to vest and be forfeited) based on the level of actual attainment
of performance goals at such time or times as would have been the case had the
service vesting provisions continued to apply and Employee remained employed
through all applicable service vesting periods; provided, however, the
eligibility for continued vesting based on performance shall immediately cease,
and all Awards shall be forfeited, in the event that Employee violates any
provision of the restrictive covenants set forth herein, and (C) any Awards that
are stock options shall remain outstanding until the earliest of (x) exercise,
(y) the expiration of the original term, and (z) the first anniversary of the
date of Employee’s termination”



--------------------------------------------------------------------------------

Section 7(d)(vii) shall be deleted in its entirety and replaced with the
following provision:

“(A) Vesting, as of the date of such termination, of all Awards, other than
(1) Awards under the Company’s 2004 Stock Option Incentive Plan (as the same may
have been amended or supplemented) (the 2004 Plan”), the vesting of which shall
continue to be governed by the terms of the 2004 Plan and any related grant
agreement, and (2) Awards that as of their date of grant were subject to both
service- and performance-based vesting requirements, which shall remain
outstanding through the last day of the applicable performance periods, without
regard for the termination of Employee’s employment, and shall vest (or fail to
vest and be forfeited) based on the level of actual attainment of performance
goals at such time or times as would have been the case had the service vesting
provisions continued to apply and Employee remained employed through all
applicable service vesting periods; provided, however, the eligibility for
continued vesting based on performance shall immediately cease, and all Awards
shall be forfeited, in the event that Employee violates any provision of the
restrictive covenants set forth herein, and (B) any Awards that are stock
options shall remain outstanding until the earliest of (x) exercise, (y) the
expiration of the original term, and (z) the six-month anniversary of the date
of Employee’s termination.”

Section 7(f)(iii) shall be deleted in its entirety and replaced with the
following provision:

“If such termination is a Retirement, subject to Employee’s continued compliance
with the provisions of Section 8 hereof, (A) any Awards that are stock options
and that have been held by Employee for at least one year at the time of
Retirement (1) and that are unvested at the date of Employee’s termination shall
continue to vest as if Employee had remained employed through the applicable
vesting period, and (2) shall remain outstanding until the earliest of
(x) exercise, (y) the expiration of the original term, and (z) the second
anniversary of the later of the date of Employee’s termination and the actual
vesting date, and (B) any Awards that as of their date of grant were subject to
both service- and performance-based vesting requirements shall remain
outstanding through the last day of the applicable performance period, without
regard for the termination of Employee’s employment, and shall vest (or fail to
vest and be forfeited) based on the level of actual attainment of performance
goals at such time

 

2



--------------------------------------------------------------------------------

or times as would have been the case had the service vesting provisions
continued to apply and Employee remained employed through all applicable service
vesting period; provided, however, the eligibility for continued vesting based
on performance shall immediately cease, and all Awards shall be forfeited, in
the event that Employee violates any provision of the restrictive covenants set
forth herein.”

*          *          *

Except as otherwise specifically set forth herein, all terms and provisions of
the Agreement shall continue in full force and effect.

IN WITNESS WHEREOF, the parties have executed this Amendment No. 4 to the
Agreement as of the date first set forth above.

 

 

Name: RenaissanceRe Holdings Ltd. By:  

 

Name:   Title:  

 

3